Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Florencio Bargas, Appellant                            Appeal from the County Criminal Court
                                                       No. 3 of Denton County, Texas (Tr. Ct. No.
No. 06-17-00078-CR         v.                          CR-2016-07928-A). Opinion delivered by
                                                       Chief Justice Morriss, Justice Moseley and
The State of Texas, Appellee                           Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Florencio Bargas, pay all costs of this appeal.


                                                       RENDERED JULY 18, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk